 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, and in the face of the Employer's refusal to signan agreement with it, the Petitioner filed the instant petition onSeptember 12, 1958, before the expiration of the certification year.The Employer contends that the petition was filed untimely undertheCentr-O-Castrule,2 and should be dismissed. The Petitioner con-tends, in effect, that the voluntary withdrawal of the certified repre-sentative from the contract negotiations constitutes a special circum-stance justifying an exception to theCentr-O-Castrule.There is nothing in the record which reveals why the certifiedrepresentative is unwilling to represent the employees or to sign anagreement with the Employer. Moreover, the private arrangementof the two Unions in switching the employees from one to the other,indicates a lack of regard for the establishment of a stable bargain-ing relationship which theCentr-O-Castrule is designed to en-courage.We do not believe that the circumstances present herejustify any exception to our well established rule that a petitionfiled during the first year of a certification must be dismissed.3[The Board dismissed the petition.]9 Centr-O-Cast & EngineeringCompany,100 NLRB 1507, holding thata Board certifica-tion will betreated as identifying the statutorybargainingrepresentative with certaintyand finalityfor a periodof 1 year, and that, in order to protectthe bargainingrelation-ship from disturbanceduring that period,the Boardwill dismiss petitions filed beforethe end of the year.3 Riverside Manufacturing Company,119 NLRB 328;Rockwell Valves, Inc.,115 NLRB236;Westinghouse Elect, ie Corporation,114 NLRB 1515..Cf....WTOP, Inc.,114 NI.RB1236 andRemington Rand, Inc.,112NLRB 1381.Belleville Employing Printers'andBelleville Printing Press-men, UnionNo. 113 affiliated withInternationalPrintingPressmen and Assistants Union of North America,AFL-CIO,Petitioner.Case No. 14-RC-3424.December 8, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Walter A. Werner,hearing officer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Belleville Advocate Printing Co. and Belleville News-Democrat, Inc., two of the Employers named in the petition, are inl Consisting of Belleville Advocate Printing Co.; Belleville,News-Democrat, Inc.;Joseph N. Buechler,d/b/a Buechler Printing Co. ; Raymond L. Erwin, d/b/a Erwin Print-ing Co.; -BruceMeyer,'d/b/a Bruce Meyer Printing'Co. ; and Arthur and NormanSemmelroth, d/b/a Record Printing and Advertising Co.There is no formal organizationknown as Belleville Employing Printers.122 NLRB No. 58.. . BELLEVILLE EMPLOYING PRINTERS351the newspaper publishing business, and individually do a grossannual volume of business in excess of $250,000, but less than $500,-000.The other Employers named in the petition 2 are engaged incommercial printing, and do not individually have sufficient inflowor outflow to satisfy the Board's jurisdictional standards.The Petitioner seeks a multiemployer unit. The Employer and theIntervenor contend there is no history of multiemployer bargaining,and that as the Employers do not individually meet the Board'sjurisdictional standards, the petition should be dismissed.Ever since the enactment of the National Labor Relations Act in1935 the Board has consistently held to the position that it bettereffectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest possible extentunder the authority delegated to it by Congress. For the first 15 yearsthe Board exercised its discretion in this area on a case-by-case basis.In 1950 the Board first adopted certain jurisdictional standards de-signed to aid it in determining where to draw the dividing line be-tween exercised and unexercised jurisdiction. In 1954 the Board re-examined its jurisdictional policies in the light of its experienceunder the 1950 standards and revised its jurisdictional standards. Atthat time the Board noted that "further circumstances may again re-quire future alterations of our determinations one way or another." s,Consistent with this practice of periodic review of its jurisdictionalpolicies and as a direct consequence of the Supreme Court's decisioninGuss v. Utah Labor Relations Board 4denying to the States au-thority to assert jurisdiction over enterprises as to which the- Boarddeclines to exercise its statutory jurisdiction, the Board reexaminedits existing jurisdiction policies and the standards through whichsuch policies were implemented. As a result, the Board determined torevise its jurisdictional policies at this time so that more individuals,labor organizations and employers may invoke the rights and pro-tections afforded by the Statute. InSievionsMailing Service,5theBoard fully set forth the general considerations which persuaded itthat this could best be accomplished by the utilization of revised juris-dictional standards as an administrative aid in making its jurisdic-tional determinations. The Board has chosen this case to set forththe revised standard to be applied in all future and pending casesinvolving newspaper companies.The Board has determined that it will assert jurisdiction in all fu-ture and pending cases involving newspaper companies which holda Ibid? Edwin D. Wemyss,an, individnial,d/b/a Coca-Cola BottlingCompany ofStockton,110 NLRB 840, 842.* 353 U.S. 1.6122 NLRB 81. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in or subscribe to interstate news services, or publishnationally syndicated features, or advertise nationally sold products,if the gross volume of business, of the particular enterprise involvedamounts to'$200,000 or more per annum.sIn adopting this standard the Board has given due considerationto all relevant budgetary factors bearing on its capability to handlean increased caseload. By lowering the gross volume of business required of newspaper companies to $200,000 the Board has endeavoredreasonably to ensure that its jurisdiction will be exercised over alllabor disputes involving newspaper companies which exert, or tendto exert, a pronounced impact on commerce.In view of the foregoing, we find no merit in the Intervenor's andEmployers' contention that the Board should not assert jurisdictionin this case. The record demonstrates that the Employers have joinedtogether for the purpose of conducting collective-bargaining negotia-tions.7 Accordingly, we find that they constitute a single employer forjurisdictional purposes.8 In these circumstances the relevant criterionin determining the Board's jurisdiction is the effect on commerce ofthe combined operations of all of the Employers. As such combinedoperations include the publishing of two daily newspapers, and as thegross volume of business of the combined operations exceeds theminimum $200,000 requirement established herein, we find that it willeffectuate the policies of the Act to assert jurisdiction over all of theEmployers in this case.-2.The labor organizations involved claim to represent certain em-ployees of the Employer.93.The Intervenor asserts a contract bar. At a meeting held onJune 3, 1958, the Intervenor and the Employers agreed on contractscovering all composing room employees of the Employers. However,these contracts were not signed until July 6 or 7, 1958. The instantpetition was filed , June 26, 1958. The Intervenor contends that itscontractswere put into effect immediately, on June 3, and thattherefore they bar the later-filed petition insofar as it seeks litho-graphic production employees. The Board has held that "a contractto constitute a bar must be signed by all the parties before a petitionis filed and that unless a contract signed by all the parties precedesa petition, it will not bar a petition even though the parties consideritproperly concluded and put into effect. some or all of its pro-8 This standard takes the place of the$500,000 standard set forth inThe Daily Press,Incorporated,110 NLRB 573.7See paragraph4, infra.8Siemens Mailing Service, supra.e InternationalTypographicalUnion, Local74,AFL-CIO,intervened on the basis ofan allegedcontractualinterest for the limited purpose of contesting the appropriate unit. BELLEVILLE EMPLOYING PRINTERS353visions." 10 As the Intervenor's contracts were not signed until afterthe filing of the Petitioner's petition, we find they are no bar,11 andthat a question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9(c) (1)and Section 2(6) and (7) of the Act.124.The Petitioner seeks to represent employees in a multiemployerunit. Belleville Employing Printers, the alleged multiemployer asso-ciation, has.no assets, officers, dues, or regular meetings. However,all the Employers with the exception of Bruce Meyer Printing Com-pany 13 have, as a group, negotiated contracts with the Petitionerfor over 20 years. The pattern of bargaining during this period hasbeen as follows : At the expiration of the contract term, the Peti-tioner's "scale committee" sends individual but identical letters toeach Employer, stating its contract demands. Negotiations are con-ducted between the scale committee, representing the Petitioner, anda committee composed of all or most of the Employers. Separate con-tracts are thereafter signed by each Employer. Although the Em-ployers testified that they do not consider themselves bound until theyhave executed their individual contract, uniform contracts as jointlynegotiated have always been signed by the Employers as a matter ofcourse. Under these circumstances, the Board has held that neither theinformality of the association 14 nor the absence of an advance agree-ment to be bound by the negotiations 15 precludes the finding, whichwe make here, that there has been an effective history of multiem-ployer bargaining. Accordingly, we find the multiemployer unit tobe appropriate.",The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within Section 9(b)of the Act :17 All letterpress, gravure, and newspaper pressmen, andapprentices and helpers, at the Employers' Belleville, Illinois, plants,10Appalachian Shale ProductsCo., 121 NLRB 1160.u In any event,the Intervenor's contracts do not cover the 14 letterpress,gravure,and newspaper pressmen sought by the Petitioner,as the Intervenor has stated it doesnot represents or desire to represent these 14 employees.Likewise, for purposes ofcontract bar, we find that the Intervenor's contracts do not cover the lithographic pro-duction employees sought, as no employees in these classifications are presently employedby the Employers.12 The Petitioner is currently recognized as bargaining representative but desirescertification under the Act.SeeGeneral Box Company,82 NLRB 678.vaBruce Meyer Printing Co. has been in business for only 6 months,but has recentlyjoined the other Employers in joint bargaining with the Petitioner and the Intervenor."Fish Industry Committee,98 NLRB 696,697-698; see alsoElectrical Contractors ofTroyand Vicinity,116 NLRB 356, 358.,5Fish Industry Committee,supra; American Publishing Corporation,etc., 121 NLRB115, footnote 23.?e Ibid.17The unit,consisting essentially of letterpress journeymen and apprentices,constitutesan appropriate craft unit.Sarasota Herald Tribune and Journal,111 NLRB 654, 655.505395-59-vol. 122-24 354DECISIONS OF NATIONAL LABOR (RELATIONS BOARDexcluding all other employees, clerical employees, professional em-ployees, guards and watchmen, and supervisors as defined in theAct 18[Text of Direction of Election omitted from publication.]28 The petitionas amended describes a unit of all letterpress,gravure,newspaper press-men, apprentices and helpers,and all offset or lithographic production employees, in-cludingall offset or lithographicpressmen,apprentices and helpers,artists,pasteup men,cameramen,platemakers,and strippers.The record indicates,however,that this unitdescription refers to 14 employees,all of whom spend the great majority of their timedoing letterpress work.The Intervenor,while not seeking to represent any of these14 employees, contends thatthe unit as described in the petition,insofar as it identifiesoffset classifications,infringesupon its jurisdictionalrights.The recordindicates thatthere are no employees of the Employersclassified as offset or lithographic pressmen,apprenticesand helpers,artists,pasteup men,cameramen,platemakers,and strippers.Accordingly, we donot include these classifications in the unit.In so describing theunit, we are in no way to be construedas rendering a jurisdictional award regarding jobcontentor work assignments.SeeThe PlumbingOontraotor8Aaaociation of Baltimore,Maryland, Inc.,03 NLRB 1081, 1087.E & BBrewing Company,Inc.and'Drivers and Helpers LocalNo. 38,International Union of United Brewery,Flour,Cereal,SoftDrink&DistilleryWorkers of America,AFL-CIOandThomas Pfeifle.Cases Nos. 7-CA-1669 and 7-CB-363.Decem-ber 9, 1958DECISION AND ORDEROn February 21, 1958, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in this case, finding that the Respondentshad not violated Section 8(a) (3) and (1) of Section 8(b) (2) and(1) (A), as alleged in the complaints, and recommending that thecomplaints be dismissed in their entirety, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter the GeneralCounsel and the Respondent Company filed exceptions to the Inter-mediiateport, and, the .General Counsel also filed a brief and anaddendum. Pursuant to leave, the Respondent Union filed a replybrief and an addendum.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner butnot his conclusions or recommendations, as indicated below.In. his ,Intermediate Report the Trial Examiner found,, and weagree, that : The Company and the Union had an industrywide ex-elusive hiring. hall contract, which the Union agreed to operate with-out discrimination-against -nonmembers; the Company did not' follow122 NLRB No. 50.